  Case 1:05-cr-00019-LMB Document 259 Filed 07/02/19 Page 1 of 3 PageID# 271



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 UNITED STATES OF AMERICA
                                                     )
                                                     )
        V.                                           )
                                                             l:05-cr-19-l (LMB)
                                                     )
 PRESTON CORNELIUS EVERETT,a/k/a "P,"

                Defendant.


                                            ORDER


       On February 10, 2005, a federal grand jury in the Eastern District of Virginia returned a

two-count superseding indictment' charging Preston Cornelius Everett, also knows as "P"

("defendant"), with conspiracy to possess with intent to distribute five kilograms or more of

cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846(Count 1)and possession ofa firearm

during a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(Count 2). Before trial, the

government filed an information pursuant to 21 U.S.C. § 851(a), seeking an enhancement based

on defendant's prior felony drug conviction. After a two-day trial in March 2005, a petitjury

found defendant guilty on both counts. In June 2005,this Court sentenced defendant to a total

term ofimprisonment of300 months(240 months as to Count 1 and 60 months, consecutive, as

to Count 2)to be followed by 10 years of supervised release(10 years as to Count 1 and 5 years,

concurrent, as to Count 2). Defendant appealed his sentence and filed a number of collateral

motions in an effort to have his sentence reduced, none of which was successful.^



'The initial indictment was returned on October 22,2004.
^ This Court'sjudgment was affirmed in February 2006. Defendant filed a motion to vacate his
conviction and sentence pursuant to 28 U.S.C. § 2255 in February 2007; the Court dismissed the
§ 2255 motion that monA,and the court of appeals affirmed in September 2007. Defendant
continued to file motions for various forms of relief, among which were a second § 2255 motion
  Case 1:05-cr-00019-LMB Document 259 Filed 07/02/19 Page 2 of 3 PageID# 272



        On April 24,2019, defendant filed a pro se motion seeking a sentence reduction pursuant

to section 404 ofthe First Step Act of 2018, which made retroactive the Fair Sentencing Act of

2010's provisions reducing the disparity in sentences for crack cocaine as opposed to powder

cocaine offenses. He also filed an "Addendum" to that motion asserting that the sentencing

enhancement he received for a prior felony drug conviction "no longer" applies under

section 401 ofthe First Step Act. The Court appointed the Office ofthe Federal Public Defender

("FPD")to represent defendant and instructed the FPD to decide whether it would file a motion

in support of defendant's requests. On May 23,2019, the FPD filed a response outlining the

facts in defendant's case, describing the relevant provisions ofthe First Step and Fair Sentencing

Acts, and "submit[ting] no further argument regarding [defendant's] pro se motion." The

government opposed defendant's requests in a brief filed on May 29, 2019, and defendant has

filed a reply.

        Defendant's requests are meritless and will be denied. First, although section 404 ofthe

First Step Act makes sections 2 and 3 of the Fair Sentencing Act retroactively applicable, it does

so only for "covered offenses." S^ First Step Act, Pub. L. No. 115-391,§ 404(a)-(b), 132 Stat.

5194,5222(to be codified at 21 U.S.C. § 841 note). As the government explains, the First Step

Act amended 21 U.S.C. § 841(b) with respect to offenses involving cocaine base—^that is, crack

cocaine—^but did not change any penalties for powder cocaine offenses. Because it is undisputed

that defendant was convicted ofan offense involving powder, not crack, cocaine, his section 404

motion fails. Second, although section 401 ofthe First Step Act revised the conditions under

which a previous drug felony could support a sentencing enhancement—including by requiring



in March 2010; a petition for a writ of audita querela in August 2011; another § 2255 motion in
May.2012; and a motion for a sentence reduction pursuant to a sentencing guidelines amendment
in January 2016.
  Case 1:05-cr-00019-LMB Document 259 Filed 07/02/19 Page 3 of 3 PageID# 273



that the offender have "served a term ofimprisonment of more than 12 months," id. § 401(a),

132 Stat. at 5220(to be codified at 21 U.S.C. § 802(57))—section 401 has no retroactive effect

Id. § 401(c), 132 Stat. at 5221 ("This section, and the amendments made by this section, shall

apply to any offense that was committed before the date of enactment ofthis Act, if a sentence

for the offense has not been imposed as ofsuch date of enactment."(emphasis added)); see, e.g..

United States v. Tovar-Zamorano. No. 16-20052, 2019 WL 2005918, at *1-2(D. Kan. May 7,

2019)(holding that section 401 does not apply where a defendant was already sentenced when

the Act became effective). Because defendant was sentenced in June 2005—long before the

First Step Act came into effect—he is not entitled to a sentence reduction under section 401.

Accordingly, it is hereby

       ORDERED that defendant's Motion to Apply the Fair Sentencing Act Retroactively to

Defendant's Case [Dkt. No. 249] and Addendum to Motion to Reduce Sentence Pursuant to the

First Step Act of 2018 [Dkt. No. 251] be and are DENIED.

       To appeal this decision, defendant must file a written notice of appeal with the Clerk of

the Court within 14 days. A notice of appeal is a short statement indicating a desire to appeal an

order, including the date of the order defendant wants to appeal. Defendant need not explain the

grounds for appeal until so directed by the court of appeals. Failure to file a timely notice of

appeal waives defendant's right to appeal this decision.

       The Clerk is directed to forward copies of this Order to counsel of record and to

defendant, pro se.

       Entered this j^^day ofJuly, 2019.
Alexandria, Virginia                                         Leonie M.Brinkeia
                                                             United States District Judge
